Citation Nr: 1130279	
Decision Date: 08/15/11    Archive Date: 08/23/11

DOCKET NO.  06-32 384	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, Rhode Island


THE ISSUES

1.  Entitlement to service connection for tinnitus. 

2.  Entitlement to service connection for bilateral hearing loss.

3.  Entitlement to service connection for a bilateral elbow condition. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A.M. Ivory, Counsel



INTRODUCTION

The Veteran had active military service from April 1968 to November 1972, March 1974 to March 1977, and October 1980 to July 1985.  The Veteran also had extensive service in the Reserves.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from both March 2006 and September 2006 rating decisions by the Department of Veterans' Affairs (VA) Regional Office (RO) in Providence, Rhode Island.             In pertinent part of the March 2006 RO rating decision, the RO denied service connection for bilateral hearing loss and tinnitus.  By way of the September 2006 RO rating decision, the RO denied service connection for a bilateral elbow condition.

In November 2009 the Board remanded the issues of tinnitus, bilateral hearing loss, and bilateral elbow condition for VA examinations; these examinations were administered in October 2010.  As the requested development has been completed, no further action to ensure compliance with the remand directive is required.  See Stegall v. West, 11 Vet. App. 268 (1998); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).

In November 2009 the Board also reopened the Veteran's claim for service connection for posttraumatic stress disorder (PTSD) and remanded it for further development, along with the issue of entitlement to service connection for a right hip condition.  During the pendency of the appeal, a March 2011 rating decision granted the Veteran service connection for right hip arthritis with an initial 10 percent disability rating, effective May 12, 2006.  A May 2011 rating decision granted the Veteran service connection for PTSD with major depressive disorder and alcoholism and granted a noncompensable rating effective November 14, 2005, a 30 percent disability rating  effective September 21, 2006, and a 50 percent disability rating since October 22, 2010.  Since the issues of service connection for PTSD and a right hip condition have been fully granted the issues are no longer on appeal and therefore, no longer before the Board. 

FINDINGS OF FACT

1.  All notification and development action needed to fairly adjudicate the issues on appeal has been accomplished.  

2.  The preponderance of the evidence does not establish that the Veteran had tinnitus during service, that tinnitus was manifested to a compensable degree within the first post-service year, or that the Veteran's current tinnitus is related to service.

3.  The Veteran does not have a current diagnosed bilateral hearing loss disability.

4.  The Veteran does not have a current diagnosed bilateral elbow condition. 


CONCLUSIONS OF LAW

1.  Tinnitus was not incurred in or aggravated  by service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131,  1137 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.385  (2010).   

2.  The Veteran does not have a current diagnosis of bilateral hearing loss that was incurred in or aggravated  by service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131,  1137 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.385  (2010).   

3.  The Veteran does not have a current diagnosis of bilateral elbow disability was not incurred in or aggravated  by service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131,  1137 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.385  (2010).   







REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must inform the claimant of any information and evidence not of record that is necessary to substantiate the claim.  The Veteran should be informed as to what portion of the information and evidence VA will seek to provide, and what portion of such the claimant is expected to provide.  This notice must be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

Here, legally adequate notice was provided to the Veteran by correspondences in November 2005 and May 2006.  These letters detailed the elements of a service connection claim, described the evidence and information necessary to substantiate the claims, and set forth the respective responsibilities of VA and the Veteran in obtaining such.  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the United States Court of Appeals for Veterans Claims (hereinafter Court) held that, upon receipt of an application for service connection, 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) also require notice that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  In this case, the RO informed the Veteran of the disability rating and effective dates in a March 2006 letter. 

VA has a duty to assist the Veteran in the development of the claim.  This duty includes assisting the Veteran in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The Board finds that all necessary development has been accomplished with respect to the issues decided here, and therefore appellate review may proceed without prejudice to the appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The RO has obtained service treatment records and VA treatment records.  The Veteran was afforded VA examinations in October 2010.  The Board finds that these examinations for service connection are sufficient since they were thorough and contemporaneous examinations of the Veteran that took into account records of pre-service treatment, service treatment records, and records of post-service examination and treatment.  Lineberger v. Brown, 5 Vet. App. 367 (1993); Waddell v. Brown, 5 Vet. App. 454 (1993); Caffrey v. Brown, 6 Vet. App. 377 (1994).   

The Board is aware of no additional outstanding evidence that is necessary for a fair adjudication of the claims that has not been obtained.  Finally, the Veteran was advised of his right to a hearing before the RO and/or before the Board, but he waived that right.  

No further notice or assistance to the appellant is required to fulfill VA's duty to assist the appellant in the development of the claims.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

Under these circumstances, the Board finds that the Veteran is not prejudiced by the Board proceeding, at this juncture, with an appellate decision on the claims on appeal.  



II. Analysis

Service connection may be granted for disability resulting from disease or injury incurred or aggravated during a veteran's active service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303.  Service connection may be granted for any disease diagnosed after discharge from service when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

In order to prevail on the issue of service connection there must be: medical evidence of a current disability; medical evidence, or in some cases lay evidence, of in-service occurrence or aggravation of a disease or injury; and, medical evidence of a nexus between an in-service disease or injury and the current disability.   Hickson v. West, 12 Vet. App. 247, 253 (1999); Pond v. West, 12 Vet. App. 341, 346 (1999).  

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Tinnitus

The Veteran asserts that he has a current diagnosis of tinnitus that is related to his military service.  After a careful review of the Veteran's claims file the Board finds that service connection must be denied. 

The Veteran's service treatment records are silent for any complaints or diagnosis of tinnitus during his military service.  At the Veteran's October 2010 VA examination it was noted that the Veteran did not have a current complaints of tinnitus and that his last episode was the week prior.  The Veteran described the tinnitus as "Ringing I guess."  The VA examiner also noted as follows:

		TINNITUS COURSE SINCE ONSET: Veteran stated 
      that he has an "occasional ringing...maybe two times 
      per month".  In a 10/22/2010 C&P for PTSD, the 
      veteran reported that he has been hearing an 
      "unintelligible voice in the distance" for the past 
      4 -5 months.  

Report of October 2010 VA Audiology Examination

The VA examiner then opined that it was less likely as not that the Veteran's report of subjective tinnitus was caused by or the result of reported military noise exposure.  In his opinion, he referenced the above quote and also stated as follows:

		No reference to tinnitus or ringing in the ears could 
      be found in the veteran's STRs or medical records.  
      He did not mention tinnitus or ringing in the ears at 
      previous C&P visits either.  The Veteran is not able 
      to provide any history for the onset of the "ringing 
      in the ears". 

Report of October 2010 VA Audiology Examination

The Board notes that the findings of a physician are medical conclusions that the Board cannot ignore or disregard.  Willis v. Derwinski, 1 Vet. App. 66 (1991).  Here, the only medical opinion of record regarding the likely etiology of tinnitus is against the Veteran's claim.  A Veteran seeking disability benefits must establish not only the existence of a disability, but also an etiological connection between his military service and the disability.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); D'Amico v. West, 209 F.3d 1322, 1326 (Fed. Cir. 2000); Hibbard v. West, 13 Vet. App. 546, 548 (2000); Collaro v. West, 136 F.3d 1304, 1308 (Fed. Cir. 1998).  Therefore, without evidence of an etiological relationship, service connection for tinnitus must be denied.  



The Federal Circuit has held that lay evidence is one type of evidence that must be considered, and that competent lay evidence can be sufficient in and of itself.  The Board, however, retains the discretion to determine the credibility and weight of all the evidence submitted, including lay evidence.  See Buchanan v. Nicholson, 451 F.3d 1331, 1335 (Fed. Cir. 2006).   As noted at the October 2010 VA examination there are no other references to the Veteran's tinnitus in his medical records.  Lay statements made when medical treatment was being rendered may be afforded greater probative value.  These records were generated with a view towards ascertaining the appellant's then-state of physical fitness; they are akin to statements of diagnosis and treatment and are of increased probative value.  Rucker v. Brown, 10 Vet. App. 67, 73 (1997) (observing that, although formal rules of evidence do not apply before the Board, recourse to the Federal Rules of Evidence may be appropriate; statements made to physicians for purposes of diagnosis and treatment are exceptionally trustworthy because the declarant has a strong motive to tell the truth in order to receive proper care).  The Board finds it pertinent that the only time the Veteran stated that he has tinnitus was after he sought an award of service connection and that at the October 2010 VA examination he could not give a reported history of his tinnitus.

In light of evidence of record that the Veteran has never reported tinnitus, and the fact that the only statements relating his tinnitus to his military service were made after the pursuit of this claim, the Board has to question the credibility of his contentions.  See Caluza v. Brown, 7 Vet. App. 498, 510-511 (1995) (Credibility can be generally evaluated by a showing of interest, bias, or inconsistent statement, and the demeanor of the witness, facial plausibility of the testimony, and the consistency of the witness testimony).  The Board finds that the Veteran's lay statements, while competent, are neither credible nor more probative than the evidence of record because the evidence shows that the Veteran only reported a diagnosis of tinnitus after filing his claim for service connection for tinnitus.  In addition, the Veteran has also stated that he heard voices in reference to his PTSD.  Therefore, the Board finds that the only probative evidence of record is the October 2010 VA examination, which is against the Veteran's claim. 

In sum, the Board finds that the evidence of record is against the Veteran's claim of service connection for tinnitus.  The only competent opinion of record is against the Veteran's claim tinnitus.  The Board finds that service connection for tinnitus is not warranted.  

Bilateral Hearing Loss

For the purpose of applying the laws administered by VA, impaired hearing will be considered a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or, when the auditory thresholds for at least three of those frequencies are 26 decibels or greater; or, when speech recognition scores using the Maryland CNC test are less than 94 percent.  38 C.F.R. § 3.385.  

After a careful review of the Veteran's claims file the Board finds that the preponderance of the evidence is against a grant of service connection for bilateral hearing loss.  

The Veteran's service treatment records revealed that he had a decrease in his hearing during service.  Also, a November 1992 medical examination stated that he had normal hearing loss.  After a careful review of the Veteran's service treatment records the Board finds that though the Veteran had a slight decrease in his hearing bilaterally throughout his military service, he still did not at that time meet the criteria for having a hearing loss disability as defined in 38 C.F.R. § 3.385.  In addition, at the Veteran's separation from service, his hearing acuity was within normal limits.  

The Board finds that service connection must be denied because there is no evidence of a current diagnosis of bilateral hearing loss as defined in 38 C.F.R. § 3.385.  At the Veteran's October 2010 VA audiology examination the Veteran's left ear hearing was 15 decibels at 500 Hertz, 15 decibels  at 1000 Hertz, 15decibels at 2000 Hertz, 20 decibels at 3000 Hertz, and 35 decibels at 4000 Hertz.  The Veteran's right ear hearing was 15 decibels at 500 Hertz, 20 decibels  at 1000 Hertz, 15decibels at 2000 Hertz, 15 decibels at 3000 Hertz, and 35 decibels at 4000 Hertz.  The VA examiner stated that the Veteran had mild hearing loss at 4000 Hertz in both ears and that it was not disabling under 38 C.F.R. § 3.385.  

Therefore, the Board finds that to this day, hearing loss disability is not shown in either ear.  Without evidence of a hearing loss disability under 38 C.F.R. § 3.385, service connection cannot be granted.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) (Court stated "Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability," and held "[i]n the absence of proof of a present disability[,] there can be no valid claim"); Rabideau v. Derwinski, 2 Vet. App. 141, 143-44 (1992).  

In sum, the Board finds that the evidence of record is against the Veteran's claim of service connection for bilateral hearing loss.  The Board finds that the Veteran's bilateral hearing loss does not meet the standards for a VA hearing loss disability under 38 C.F.R. § 3.385.  The Board finds that service connection for hearing loss is not warranted.  

Bilateral Elbow Condition

The Veteran asserts that he has a current bilateral elbow condition that is related to his military service.  After a careful review of the Veteran's claims file the Board finds that service connection must be denied because there is no evidence that the Veteran has a current diagnosis of any bilateral elbow condition. 

A careful review of the Veteran's service treatment records revealed that in January 1981 he was diagnosed with bursitis of the left elbow.  A February 1981 x-ray study revealed a linear bony density present in the region of the medial aspect of the proximal ulna; which most likely represented a superimposed normal bone.  Otherwise the x-ray study did not reveal any evidence of traumatic, inflammatory, or significant arthritic change demonstrated.  The Veteran also had two physical profiles one in January 1981 for bursitis of the left elbow and one in February 1981 for a swollen elbow. 

The Veteran's post-service treatment records include a January 2007 VA treatment note that listed "elbow bursal fusions 1982" in past medical history.  At a May 2007 VA Orthopedic Surgery consultation it was noted that the Veteran's elbows were symmetrical and without erythema, swelling, crepitus, tenderness, and effusion; as well as normal range of motion, full sensation to nerve distribution disability, and negative tinel at olecrenon.  The VA treatment note also reads as follows:

		CHIEF COMPLAINT: rt hip/ bilateral elbow 
      vet takes arthritis meds daily
      had bursitis drained  bother elbows 1982
      only hurts when he rests on elbows
      he has been doing exercises

May 2007 VA Orthopedic Surgery Outpatient Note

At the Veteran's October 2010 VA examination it was noted that his range of motion was normal and that his activities of daily living were not affected. The examination of both of the Veteran's elbows were normal and no functional impairment was elicited at that time.  Therefore, the Board finds that the Veteran currently does not have a current diagnosed bilateral elbow condition.  

In Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007), the Federal Circuit determined that lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition (noting that sometimes the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer), (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  The relevance of lay evidence is not limited to the third situation, but extends to the first two as well.  Whether lay evidence is competent and sufficient in a particular case is a fact issue.

Here, however, none of the criteria set forth in Jandreau have been met, and therefore the lay evidence of record does not establish current disability here.
Without competent evidence of a current disability of a bilateral elbow condition service connection cannot be granted.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) (Court stated "Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability," and held "[i]n the absence of proof of a present disability[,] there can be no valid claim"); Rabideau v. Derwinski, 2 Vet. App. 141, 143-44 (1992).  

The Board finds that though the Veteran had treatment and diagnoses in service there is no evidence of a current diagnosed disability since 1982.  That a condition or injury occurred in service alone is not enough; there must be a disability resulting from that condition or injury.  Degmetich v. Brown, 104 F.3d 1328, 1332 (Fed. Cir. 1997); Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992); Brammer v. Derwinski, 3 Vet. App. 223 (1993).  Existence of current disability must be shown by competent medical evidence.  Degmetich v. Brown, 104 F.3d 1328 (1997).  "Current disability" means a disability shown by competent medical evidence to exist at the time of the award of service connection.   Chelte v. Brown, 10 Vet. App. 268 (1997).  Therefore, the Board finds that service connection must be denied. 

In sum, the Board finds that after a careful review of the Veteran's claims file service connection must be denied because there is no current diagnosed bilateral elbow condition.  Though the Veteran was treated during service for a bilateral elbow condition there is no evidence of a diagnosed elbow condition since 1982.  Therefore, service connection is not warranted.  








(Continued on the next page.)


ORDER

Service connection for tinnitus is denied. 

Service connection for bilateral hearing loss is denied. 

Service connection for a bilateral elbow condition is denied. 




____________________________________________
D. C. Spickler
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


